Citation Nr: 0516095	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  01-09 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to August 23, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
effective August 23, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1959 to June 1968 and from January 1979 
to December 1991.  His awards and decorations included the 
Combat Infantryman Badge and the Parachutist Badge.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2004, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Appeals 
Management Center (AMC) Resource Unit raised the veteran's 
rating for PTSD from 50 percent to 70 percent, effective 
August 23, 2004.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  From February 24, 2000, through May 29, 2000, the 
veteran's PTSD, manifested primarily by anger, intrusive 
thoughts, and some nightmares, was productive of no more than 
moderate impairment social and industrial impairment.

2.  From May 30, 2000, through March 5, 2001, the veteran's 
PTSD, manifested primarily by irritability, short term memory 
impairment, impaired concentration, chronic sleep impairment, 
severe anxiety, moderate depression, and severe hopelessness, 
was productive of serious social and industrial impairment.

3.  From March 6, 2001, through August 22, 2004, the 
veteran's PTSD, manifested primarily by anger, irritability, 
some tension, and moderate depression, was productive of 
moderate social and industrial impairment.

4.  From August 23, 2004, through the present, the veteran's 
PTSD, manifested primarily by a depressed mood, hopelessness, 
feelings of worthlessness, decreased sleep, increased 
nightmares and flashbacks, increased anger and irritability, 
a labile mood, paranoia, startle response, avoidance 
behavior, fair insight and judgment, and social isolation has 
been productive of no more than serious social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  For the period from February 24, 2000, through May 29, 
2000, the criteria for a rating in excess of 50 percent for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
1991); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (1999).

2.  For the period from May 30, 2000, through March 5, 2001, 
the criteria for a 70 percent rating for PTSD were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, DC 9411 (2000).

3.  For the period from March 6, 2001, through August 22, 
2004, the criteria for a rating in excess of 50 percent for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, 
DC 9411 (2004).

4.  From August 23, 2004, through the present, the criteria 
for a rating in excess of 70 percent for PTSD, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.130, DC 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claim 
for an increased rating for PTSD, the Board must ensure that 
the VA has met its statutory duty to assist the veteran in 
the development of his claim.

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information contained in a letter, dated in June 
2004, the AMC informed the veteran and his representative of 
the information and evidence needed to substantiate and 
complete a claim for VA benefits.  The AMC noted that in 
order to establish entitlement to an increased rating for the 
veteran's service-connected PTSD, the evidence had to show 
that such disability had gotten worse.  In this regard, the 
AMC requested that the veteran send it recent medical 
records, preferably those reflecting treatment during the 
previous twelve months.

The AMC noted that it was responsible for requesting relevant 
records held by Federal agencies, such as medical records 
from the military or VA hospitals or those held by the Social 
Security Administration.  The VA also noted that it would 
make reasonable efforts help the veteran try to get other 
relevant evidence not held by a Federal agency.  The AMC 
informed the veteran that such records could include private 
medical records, employment records, or records from State or 
local government agencies.  In this regard, the AMC requested 
that the veteran provide reports of any private physicians 
who had treated him for his condition since August 2000.

The AMC told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
He was notified that if he wished the VA to obtain medical 
records, he would have to authorize medical personnel to 
release such records by using VA Form 21-4142.  The AMC 
stated that the veteran had to include the name and address 
of the doctor or medical facility where the treatment was 
rendered, as well as the approximate dates of such treatment.  
The AMC stated that it would notify the veteran if the holder 
of the records declined to provide them or asked for a fee to 
provide them.  The AMC noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or agency.  

The veteran was further notified that if he had not recently 
been examined or treated by a doctor, and if he could not 
submit other evidence of increased disability, he could 
submit his own statement.  He was informed that such 
statement should completely describe his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by his disability.  

The AMC then told the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The AMC also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  The AMC mailed a courtesy copy of the June 2004 
letter to the veteran's representative and noted that the 
veteran could also contact his representative for assistance.

In addition to the letter, dated in June 2004, the veteran 
was provided with a Statement of the Case (SOC) in November 
2001; a copy of a Board decision, issued in June 2003 in 
conjunction with the veteran's case; a copy of the February 
2004 order by the United States Court of Appeals for Veterans 
Claims (Court) vacating the Board's decision; a copy of the 
Board's June 2004 remand; and a Supplemental Statement of the 
Case (SSOC), issued in February 2005.  They further notified 
the veteran and his representative of the evidence necessary 
to substantiate his claims of entitlement to service 
connection for low back disability.  Indeed, the SSOC set 
forth the relevant text of 38 C.F.R. § 3.159.  The SOC and 
the SSOC also identified the evidence that had been received 
by the VA.  

The following relevant evidence has been received in support 
of the veteran's appeal:  outpatient records reflecting the 
veteran's treatment by the VA from October 1999 through July 
2004; reports of examinations performed by the VA in July 
2000 and August 2004; and the transcript (T.) of the 
veteran's December 2002 hearing held at the VA Regional 
Office (RO) in Montgomery, Alabama, before the undersigned 
Acting Veterans Law Judge.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of the 
evidence to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD, prior to August 23, 2004 and the issue of entitlement 
to a rating in excess of 70 percent for PTSD effective 
August 23, 2004.

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the issue of entitlement to an initial rating 
in excess of 50 percent for PTSD.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided)

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to an increased rating for PTSD.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005) (discussing prejudicial error).  Therefore, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

By a rating action in November 2000, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  The RO assigned a 30 percent rating for that disorder 
effective February 24, 2000, the date of the receipt of the 
veteran's claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  That action was an initial rating award.  When 
an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411.  
Under that code, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD when 
there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 



A.  February 24, 2000, through May 29, 2000

Outpatient records, dated from October 1999 to February 2000, 
show that the veteran was treated by the VA for PTSD.  The 
primary manifestations were anger, intrusive thoughts, and 
some nightmares for which the various health care providers 
consistently assigned a GAF of 65.  

GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders. 38 
C.F.R. § 4.125, 4.130 (2002).  A GAF of 65 is compatible with 
mild symptomatology.  A 55-60 GAF score indicates moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 240, 242 (1995).  A GAF of 45 to 50 is 
defined indicates serious symptomatology (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  In his 
concurring opinion in Brambley v. Principi, 17 Vet. App. 20 
(2003), Judge Steinberg noted that a GAF of 40 signifies 
considerably greater occupational impairment than a GAF of 
50.  

The veteran's PTSD symptoms were more nearly compatible with 
a 50 percent schedular rating, and the veteran submitted no 
competent evidence suggesting symptoms compatible with a 
greater degree of impairment.  Indeed, the evidence just 
prior to February 24, 2000, was negative for suicidal 
ideation; obsessional rituals which interfered with the 
veteran's routine activities; speech which was intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression which affected his ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  Accordingly, the 50 
percent schedular rating for PTSD, effective February 24, 
2000, is confirmed and continued.
B.  May 30, 2000, through March 5, 2001

From May 30 to mid-July 2000, the veteran was followed by the 
VA in a PTSD Day Hospital Program.  Following his discharge, 
he continued to be followed by on an outpatient basis by the 
VA Mental Health Service.  In July 2000, he also underwent a 
VA psychiatric examination to determine the extent of his 
PTSD.  

During his treatment and examination, the veteran variously 
complained of flashbacks, nightmares, intrusive thoughts 
several times a day, irritability, anxiousness, 
hypervigilance, low frustration tolerance, and social 
isolation.  His short-term memory and concentration were also 
impaired, and his mood was characterized as dysthymic or 
moderately depressed.  It was also noted that he was taking 
medication for chronic sleep impairment.  GAF's from the 
veteran's day hospital stay were from 45 to 50 and 
psychological testing performed during that time indicated 
moderate to severe anxiety, mild to moderate depression, and 
moderate to severe hopelessness.  

Moreover, following a Vocational Rehabilitation Consultation 
in October 2000, the examiner concluded that the severity and 
chronicity of the veteran's problems precluded his ability to 
meet the requirements for competitive employment.  The 
examiner stated that vocational rehabilitation was not 
feasible.  While the examiner made his conclusions despite 
the fact that the veteran was actually employed, the results 
of the vocational rehabilitation evaluation bespeak a 
significant level of impairment due to PTSD.

Therefore, although the VA examiner assigned a GAF of 60, the 
preponderance of the foregoing evidence suggests a greater 
level of psychiatric impairment during the period from 
February 24, 2000, through May 29, 2000.  

At the very least, there is an approximate balance of 
evidence both for and against the claim that the veteran was 
entitled to a rating in excess of 50 percent.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  
Accordingly, a schedular 70 percent rating is warranted for 
PTSD, effective May 30, 2000.  To that extent, the appeal is 
allowed.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation for PTSD, 
effective May 30, 2000.  However, the veteran did not 
demonstrate gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Accordingly, a 70 percent schedular rating, and no more, is 
warranted for the veteran's PTSD, effective May 30, 2000.  To 
that extent, the appeal is granted.

C.  March 6, 2001, through August 22, 2004

From March 6, 2001, through August 22, 2004, the veteran 
continued to receive VA psychiatric treatment for PTSD.  The 
veteran's primary manifestations were irritability, anger, 
and poor social functioning.  He was also mild to moderately 
depressed and somewhat tense.  However, he did not 
demonstrate suicidal ideation; obsessional rituals which 
interfere with routine activities; speech which was 
intermittently illogical, obscure, or irrelevant; 
appropriately and effectively; or spatial disorientation; or 
neglect of personal appearance and hygiene.  Rather; there 
was evidence that he was doing somewhat better (See, e.g., 
the treatment reports from June 2001 and January 2004).  
Indeed, his assigned GAF's were consistently higher.  While 
there was a GAF of 65 in June 2001 and a GAF of 50 in May 
2003, the GAF's were generally from 53 to 60.  Moreover, he 
was able to function independently at work, as the sole 
individual during the night shift.  Such evidence more nearly 
approximates moderate level impairment commensurate with a 50 
percent rating for PTSD, effective March 6, 2001.  To that 
extent, the current 50 percent rating is confirmed and 
continued.  



D.  From August 23, 2004, through the Present

On August 23, 2004, the veteran again underwent a VA 
psychiatric examination.  It was noted that he had been 
divorced twice and that his third marriage was continuing 
after 19 years.  He had reportedly worked at a waste water 
treatment plant for 10 years and noted that he worked the 
night shift where he had the least interaction with others.  
He reportedly did a good job by himself.  He stated that he 
was a loner and primariliy spent his time with his wife and 
stepchildren.  It was noted that his current stressor 
involved the recent death of a stepson with whom he had been 
very close.  It reportedly made the veteran think about how 
quickly people had died in combat, and he began crying 
profusely.  

The veteran reported that he was having daily nightmares and 
flashbacks, both of which had gotten worse since the death of 
his stepson.  He stated that he was increasingly angry and 
irritable and that he had some mood lability with severe 
paranoia, startle response, feelings of numbness, avoidance 
behavior, and social isolation.  The veteran began crying 
again severely and reported feeling hopeless but not 
suicidal.  

In addition to profuse crying during the interview, the 
veteran demonstrated poor eye contact and psychomotor 
agitation.  The veteran stated that he was depressed, and his 
affect was congruent.  His insight and judgment were fair.  
The relevant diagnoses included PTSD, and the examiner 
assigned the veteran a GAF of 45.  The veteran was strongly 
encouraged to go the emergency room, if he became acutely 
suicidal.

Due to the increased manifestations noted on the VA 
examination, the RO assigned a 70 percent evaluation for the 
veteran's PTSD, effective August 23, 2004.  The Board has 
considered a higher evaluation; however, the evidence 
continues to be negative for gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Moreover, despite his profuse crying, he denies suicidal 
ideation.  As such, he does not meet or more nearly 
approximate the schedular criteria for a 100 percent 
evaluation for PTSD.  Accordingly, a 70 percent schedular 
rating, and no more, is warranted for the veteran's PTSD, 
effective August 23, 2004.  To that extent, the appeal is 
denied.

III.  Additional Considerations

In arriving at the foregoing decisions, the Board has applied 
the principle of staged ratings noted in Fenderson. 

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected PTSD.  The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2004).  

As noted above, the report of a VA vocational rehabilitation 
consultation, dated in October 2000, states that the veteran 
is precluded from competitive employment and vocational 
rehabilitation by virtue of the severity and chronicity of 
the symptoms associated with his PTSD.  Despite that report, 
however, the veteran has held substantially gainful 
employment since the mid-1990's at a waste water treatment 
plant.  Indeed, during his hearing on appeal, he testified 
that for many years, he has been the sole employee present 
during the midnight shift.  He also testified that he likes 
his work and that his boss trusts him to do a good job.  T. 
at pp. 10-13.  Rather than show marked interference with 
employment, such evidence strongly suggests that the veteran 
is able to perform his job competently without supervision 
and that he is able to handle the attendant duties and 
responsibilities.  

Therefore, the Board concludes that the manifestations of the 
veteran's PTSD are those contemplated by the regular 
schedular standards.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Accordingly, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD for the period from February 24, 2000, through May 29, 
2000, is denied.

Entitlement to a 70 percent rating for PTSD for the period 
from May 30, 2000, through March 5, 2001, is granted subject 
to the law and regulations governing the award of monetary 
benefits.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period from March 6, 2001, through August 22, 2004, is 
denied.

Entitlement to a rating in excess of 70 percent for PTSD for 
the period from August 23, 2004, through the present, is 
denied.



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


